Beck, J.
1. A promissory note not containing any words of negotiability is so far negotiable by indorsement of the payee in blank as to pass the-title to a bona fide holder and enable him to sue the maker in his own name; and while the maker of such note could, as against the holder, set up all the defenses which would have been open to him against the-payee, nevertheless, if, when sued by the holder upon the note, the maker fails to set up and sustain by evidence any defense which would have been good as against the payee, the holder is entitled to a recovery against the maker. See National Bank v. Leonard, 91 Ga. 805.
2. There was no error in overruling the certiorari.

Judgment affirmed.


All the Justices concur.